Dear Representative Johns:
You question if the Calcasieu Cameron Hospital Service District, a political subdivision of the State of Louisiana, may voluntarily pay court costs in collection suits instituted on behalf of the West Calcasieu Cameron Hospital.  In short, it is our opinion that it may do so through a cooperative endeavor agreement with the marshal's office and/or other entities.
The Louisiana Constitution allows the state and its political subdivisions to enter into cooperative endeavor agreements with each other or with any corporation or individual.1 There are three requirements that must be met in order to have a constitutionally sound agreement.  The first requirement is that the state or political subdivision be authorized to spend the funds at issue.  The second requirement is the agreement must benefit the public.  Third, the cost must be proportionate to the public benefit.  Thus, the Hospital Service District, the Marshal's Office and perhaps another office that can assist in serving the pleadings may consider such an endeavor agreement.
The District may not simply pay the court costs because it is not obligated to do so.  The Louisiana Constitution expressly prohibits the donation of public funds.  A donation occurs when the state or any of its political subdivisions give up something of value when it is under no obligation to do so.2 La.R.S. 13:4521 dismisses the obligation of paying court costs.  To do otherwise is tantamount to a donation of public funds and that is expressly prohibited by the constitution.
We trust that this adequately responds to your request.  If you have any additional questions or comments, please contact our office.  With kindest regards,
Yours very truly,
 CHARLES C. FOTI, JR. Attorney General
                             BY:  ________________________________  TINA VICARI GRANT Assistant Attorney General
CCF, jr./TVG/dam
Date Received:
Date Released:  May 3, 2004
1 Article 7, Section 14 of the Louisiana Constitution of 1974
2 City of Port Allen v. La. Municipal Risk Agency,439 So.2d 399 (La. 1983)